DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4-11, 13-20, 22-29 and 31-36 are pending, and claims 3, 12, 21 and 30 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-11, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US20200120719A1, hereinafter Wang with priority .
Regarding claim 1, Wang teaches a method of wireless communications for a host device (Wang: Summary), comprising:
identifying a set of multiple random access channel (RACH) resources and configurations; sending a first message including the set (Wang: para. [0074-0075] and Fig. 3 step S101 network device sends a first message to UE, where the first message is used to indicate a set of candidate time domain resource units of a physical random access channel of the user equipment, and the set of candidate time domain resource units includes a plurality of candidate time domain resource units. Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph); and
receiving a second message including an indication indicating a preference of a resource selected from the set (Wang: para. [0084] user equipment determines one candidate time domain resource unit in the plurality of candidate time domain resource units as the first time domain resource unit, and para. [0095 & 0092-0094] S104 may be S104 b: The user equipment sends the random access preamble, which indicates the selected first candidate time domain unit, to the network device in the first candidate time domain resource unit based on a random access preamble format corresponding to the (selected) time domain resource unit format of the first candidate time domain unit. And para. [0069 & 0036 & 0083-0085]; Wang’703: page 28 last paragraph, page 20 2nd paragraph and pages 33-34 step S103-S104 and page 36 2nd last paragraph).
Wang does not explicitly teaches: sending first RACH message; and receiving a second RACH message.
However, Ohara from the same or similar fields of endeavor teaches the use of: sending first RACH message (Ohara: para. [0095 & 0053] the user apparatus 10 monitors a RAR (RACH response, of Fig. 2, where RAR corresponds to first RACH message, sent by BS 20 at step S103) in the RAR window); and 
receiving a second RACH message (Ohara: para. [0053-0054] user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104 Msg3 is of random access procedure, which corresponds to second RACH message). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ohara in the method of Wang. One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 2, Wang teaches the method of claim 1, wherein the set of multiple RACH resources and configurations (Wang: para. [0074-0075] and Fig. 3 step S101 network device sends a first message to UE, where the first message is used to indicate a set of candidate time domain resource units of a physical random access channel of the user equipment, and the set of candidate time domain resource units includes a plurality of candidate time domain resource units.  Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph), Wang does not explicitly teaches is for control channel, or data channel, or both.
However, Ohara from the same or similar fields of endeavor teaches the use of: is for control channel, or data channel, or both (Ohara: para. [0076] basic broadcast information/SS, a reference signal, or a data signal transmitted by the target BS transmission beam). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ohara in the method of Wang. One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 4, Wang and Ohara teach the method of claim 3, further comprising: sending a third RACH message (Ohara: FIG. 2 and para. [0053-0054] base station 20 that receives the Message 3 transmits a Message 4 (example: RRC connection setup) to the user apparatus 10. After the user apparats 10 confirms that predetermined information is included in the Message 4, the user apparatus 10 recognizes that the Message 4 is a Message 4 that corresponds to the Message 3 and that is addressed to the user apparatus 10 itself, then the user apparatus 10 completes the random access procedure) based on the indication (Wang: para. [0084] user equipment determines one candidate time domain resource unit in the plurality of candidate time domain resource units as the first time domain resource unit, and para. [0095 & 0092-0094] S104 may be S104 b: The user equipment sends the random access preamble, which indicates the selected first candidate time domain unit, to the network device in the first candidate time domain resource unit based on a random access preamble format corresponding to the (selected) time domain resource unit format of the first candidate time domain unit. And para. [0069 & 0036 & 0083-0085]; Wang’703: page 28 last paragraph, page 20 2nd paragraph and pages 33-34 step S103-S104 and page 36 2nd last paragraph). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 5, Wang and Ohara teach the method of claim 1, wherein the multiple RACH resources comprise multiple time-domain RACH resources (Wang: para. [0069 & 0083-0085] after the base station semi-statically designates an index number (PRACH configuration index), the UE may determine random access resources corresponding to different uplink-downlink subframe configurations. Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph).

Regarding claim 8, Wang and Ohara teach the method of claim 1, wherein the first RACH message is a RACH message 2 (MSG2) message, and the second RACH message is a RACH message 3 (MSG3) message (Ohara: FIG. 3 and para. [0053-0054] Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104)). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 9, Wang and Ohara teach the method of claim 1, wherein the first RACH message is a RACH message 3 (MSG3) message, and the second RACH message is a RACH message 4 (MSG4) message (Ohara: FIG. 3 and para. [0053] The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104) and para. [0054] message 4 step S105 of Fig. 2 The base station 20 that receives the Message 3 transmits a Message 4 (example: RRC connection setup) to the user apparatus 10). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claims 10-11, 13-14 and 17-18, Wang and Ohara teach a host device for wireless communications (Wang: para. [0128], and Fig. 7; Wang’703: page 43 4th paragraph), comprising: a memory; and a processor communicatively coupled with the memory (Ohara: para. [0132] and he transceiver unit 402 in this embodiment of this application may be implemented by a transceiver, and the processing unit 401 may be implemented by a processor. As shown in FIG. 8, a network device 500 may include a processor 501, a transceiver 502, and a memory 503. The memory 503 may be configured to store a program/code preinstalled when the network device 500 is delivered from a factory, or may store code executed by the processor 501) and disclose all the limitations as discussed in the rejection of claims 1-2, 4-5 and 8-9, therefore apparatus claims 10-11, 13-14 and 17-18 are rejected using the same rationales. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ohara as applied to claims 1 and 10 above, and further in view of Qian et al. US 20190350006 A1, hereinafter Qian.
Regarding claim 6, Wang and Ohara teach the method of claim 1, wherein the one or more RACH resources comprise frequency-domain RACH resource (Wang: para. [0103] a third message may be used to indicate a frequency domain resource of a random physical access channel; Wang’703: pages 38 3rd paragraph), and Wang and Ohara does not explicitly teach multiple frequency-domain RACH resource resources.
However, Qian from the same or similar fields of endeavor teaches the use of:
multiple frequency-domain RACH resource resources (Qian: Para. [0119] base station simultaneously allocates a multiple of available random access channels (i.e. the random access channel resource set) on the time slot where the random access may occur, and informs time-frequency positions of these available random access channels in the master information block of the broadcast channel or in the system-information indicated by the master information block. For the same time slot, the available random access channels can be distributed discretely on frequency domain). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Qian in the method of Wang and Ohara. One of ordinary skill in the art would be motivated to do so higher frequency diversity gain is acquired, the integral performance of random access is significantly improved, in particular the random access performance in the channel environment in which frequency selectivity is relatively high. In addition, frequency-domain selection range of the random access channel can be controlled and adjusted according to the pseudo-random function, which provides the system with higher flexibility and extendibility (Qian: Para. [0045-0046]).

Regarding claim 15, Wang, Ohara and Qian disclose all the limitations as discussed in the rejection of claim 6, and therefore apparatus claim 15 is rejected using the same rationales.

Claim 19-20, 22-23, 26-29, 31-32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hakola et al. US 20180343043 A1, hereinafter Hakola and further in view of Ohara et al. US 20190349873A1, hereinafter Ohara.
Regarding claim 19, Wang teaches a method of wireless communications for a user equipment (UE) (Wang: para. [0147] and Fig. 11; Wang’703: page 50 2nd paragraph), comprising:
receiving a first message including a set of multiple RACH resources and configurations (Wang: para. [0074-0075] and Fig. 3 step S101 network device sends a first message to UE, where the first message is used to indicate a set of candidate time domain resource units of a physical random access channel of the user equipment, and the set of candidate time domain resource units includes a plurality of candidate time domain resource units. Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph);
(Wang: para. [0084 & 0077] user equipment determines one candidate time domain resource unit in the plurality of candidate time domain resource units as the first time domain resource unit, and para. [0095 & 0092-0094] S104 may be S104 b: The user equipment sends the random access preamble, which indicates the selected first candidate time domain unit, to the network device in the first candidate time domain resource unit based on a random access preamble format corresponding to the (selected) time domain resource unit format of the first candidate time domain unit. And para. [0069 & 0036 & 0083-0085]; Wang’703: page 28 last paragraph, page 20 2nd paragraph and pages 33-34 step S103-S104 and page 36 2nd last paragraph).
It is noted that Wang does not explicitly disclose: initiating a random access procedure; receiving a first message in response to the initiation.
However, Hakola from the same or similar fields of endeavor teaches the use of: initiating a random access procedure; receiving a message in response to the initiation (Hakola: para. [0040 & 0005 & 0033] There may be several different triggers/triggering methods that may cause the AP to transmit the downlink sounding burst(s) via sequential time-domain resources (e.g., via a plurality of sequential time slots), such as, for example: triggering (e.g., causing) the transmission of the downlink sounding burst in response to a random access (RACH) procedure, such as, in response to the AP receiving a random access (RACH) preamble from a UE or receiving a connection request (e.g., RRC/Radio Resource Control Connection Request – corresponds to the initiation)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hakola in the method of Wang. One of ordinary skill in the art would be motivated to do so in order to determine the UE's best receive beam(s) for communicating with the AP (Hakola: para. [0037]).
Wang and Hakola do not explicitly teaches: receiving first RACH message; and sending a second RACH message.
However, Ohara from the same or similar fields of endeavor teaches the use of: receiving a first RACH message (Ohara: para. [0095 & 0053] the user apparatus 10 monitors a RAR (RACH response, of Fig. 2, where RAR corresponds to first RACH message, sent by BS 20 at step S103) in the RAR window); and 
sending a second RACH message (Ohara: para. [0053-0054] user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104 Msg3 is of random access procedure, which corresponds to second RACH message). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ohara in the method of Wang and Hakola. One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 20, Wang, Hakola and Ohara teach the method of claim 19, wherein the set of multiple RACH resources and configurations (Wang: para. [0069 & 0083-0085] after the base station semi-statically designates an index number (PRACH configuration index), the UE may determine random access resources corresponding to different uplink-downlink subframe configurations. Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph), and Wang and Hakola do not explicitly teaches is for control channel, or data channel, or both.
However, Ohara from the same or similar fields of endeavor teaches the use of: is for control channel, or data channel, or both (Ohara: para. [0076] basic broadcast information/SS, a reference signal, or a data signal transmitted by the target BS transmission beam). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ohara in the method of Wang and Hakola. One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 22, Wang, Hakola and Ohara teach the method of claim 21, further comprising: sending a third RACH message (Ohara: FIG. 2 and para. [0053] Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR) as a response of the RA preamble to the user apparatus 10 (step S103)) based on the (Ohara: para. [0060-0061 & 0053] user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 23, Wang, Hakola and Ohara teach the method of claim 19, wherein the multiple RACH resources comprise multiple time-domain RACH resources (Wang: para. [0069 & 0083-0085] after the base station semi-statically designates an index number (PRACH configuration index), the UE may determine random access resources corresponding to different uplink-downlink subframe configurations. Para. [0110] Manner 4: The first message carries an index of the set of candidate time domain resource units, for example, “1”. In this case, it indicates that the set of candidate time domain resource units includes the time domain resource unit 3 and the time domain resource unit 4; Wang’703: page 28 last paragraph, pages 33-34 step S103-S104, and page 37 last paragraph).

Regarding claim 26, Wang, Hakola and Ohara teach the method of claim 19, wherein the first RACH message is a RACH message 2 (MSG2) message, and the second RACH message is a RACH message 3 (MSG3) message (Ohara: FIG. 3 and para. [0053] Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104)). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claim 27, Wang, Hakola and Ohara teach the method of claim 19, wherein the first RACH message is a RACH message 3 (MSG3) message, and the second RACH message is a RACH message 4 (MSG4) message (Ohara: FIG. 3 and para. [0053] The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104) and para. [0054] message 4 step S105 of Fig. 2 The base station 20 that receives the Message 3 transmits a Message 4 (example: RRC connection setup) to the user apparatus 10). One of ordinary skill in the art would be motivated to do so enables a radio communication system having a user apparatus and a base station to appropriately execute a random access procedure to which beamforming is applied (Ohara: para. [0009]).

Regarding claims 28-29, 31-32 and 35-36, Wang, Hakola and Ohara teach a host device for wireless communications (Wang: para. [0147], and Fig. 11; Wang’703: page 50 2nd paragraph), comprising: a memory; and a processor communicatively coupled (Ohara: para. [0143] the processor is mainly configured to: process a communication protocol and communication data, control the entire terminal device, execute a software program, and process data of the software program) and disclose all the limitations as discussed in the rejection of claims 19-20, 22-23 and 26-27, and therefore apparatus claims 28-29, 31-32 and 35-36 are rejected using the same rationales.

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hakola and Ohara as applied to claims 19 and 28 above, and further in view of Qian et al. US 20190350006 A1, hereinafter Qian.
Regarding claim 24, Wang, Hakola and Ohara teach the method of claim 19, wherein the multiple RACH resources comprise frequency-domain RACH resource (Wang: para. [0103] a third message may be used to indicate a frequency domain resource of a random physical access channel; Wang’703: page 38 3rd paragraph), and Wang, Hakola and Ohara do not explicitly teach multiple frequency-domain RACH resource resources.
However, Qian from the same or similar fields of endeavor teaches the use of:
multiple frequency-domain RACH resource resources (Qian: Para. [0119] base station simultaneously allocates a multiple of available random access channels (i.e. the random access channel resource set) on the time slot where the random access may occur, and informs time-frequency positions of these available random access channels in the master information block of the broadcast channel or in the system-information indicated by the master information block. For the same time slot, the available random access channels can be distributed discretely on frequency domain). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Qian in the method of Wang, Hakola and Ohara. One of ordinary skill in the art would be motivated to do so for higher frequency diversity gain is acquired, the integral performance of random access is significantly improved, in particular the random access performance in the channel environment in which frequency selectivity is relatively high. In addition, frequency-domain selection range of the random access channel can be controlled and adjusted according to the pseudo-random function, which provides the system with higher flexibility and extendibility (Qian: Para. [0045-0046]).

Regarding claim 33, Wang, Hakola, Ohara and Qian disclose all the limitations as discussed in the rejection of claim 24, and therefore apparatus claim 33 is rejected using the same rationales.

Allowable Subject Matter
Claims 7, 16, 25 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 

Neither Wang nor the rest of the applied prior art disclose or suggest, “sending a second RACH message based on the selected resource and a schedule of the UE and the second RACH including an indication indicating a preference of the selected resource,” as recited in amended independent claim 19 and similarly recited in amended independent claim 28.

Wang in para. [0084] teaches user equipment determines one candidate time domain resource unit in the plurality of candidate time domain resource units as the first time domain resource unit, and para. [0095 & 0092-0094] S104 may be S104 b: The user equipment sends the random access preamble, (which indicates the selected first candidate time domain unit), to the network device (corresponds to host device) in the first candidate time domain resource unit based on a random access preamble format corresponding to the (selected) time domain resource unit format of the first candidate time domain unit. 
Ohara in para. [0095 & 0053] teaches the user apparatus 10 monitors a RAR (RACH response, of Fig. 2, where RAR corresponds to first RACH message, sent by BS 20 at step S103) in the RAR window. And para. [0053] teaches the user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104 Msg3 is of random access procedure, which corresponds to second RACH message). Therefore, the combination of Wang and Ohara teaches the claim limitation - “receiving a second RACH message including an indication indicating a preference of a resource selected from the set,” as recited independent claims 1 and 10, and similarly for claims 19 and 28, and thus the rejection is respectfully maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Pertinent to claims 1, 10, 19 and 28 - Deng US 20190104549 A1 in para. [0248] and FIG. 23 an example RA acquisition, selection and confirmation procedure. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) (2302). The mWTRU may then transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam (2303). Upon receiving the preamble, the SCmB may generate or select a Random Access Response (RAR) based on the received preamble (2304), and may transmit the RAR to the mWTRU using a corresponding directional SCmB DL beam (2305).

Jung et al. US 20180324864 A1 in para. [0018 & 0045-0047] teaches UEs selecting the addressed RACH resource based on downlink Tx beam selection (equivalently, SS block and/or CSI-RS resource selection) can receive and decode the group common PDCCH and determine whether to transmit RACH preamble(s) or not on the addressed RACH resource. An indication of RACH preamble format selected from the configured RACH preamble formats can be signaled.

Choi et al. US 10660133 B2 teaches a random access method, comprising: receiving, from a User Equipment (UE), a set of random access preambles that is uniquely allocated to the UE, on an extended-Physical Random Access Channel (e-PRACH); and identifying the UE based on the set of random access preambles that is uniquely allocated to the UE.

Qian et al. US 10966256 B2 teaches terminal in a wireless communication system is provided. The method includes acquiring information regarding resource set comprising a plurality of random access channels, selecting a random access channel among the plurality of the random access channels, and transmitting, to a base station, a preamble on the random access channel

Handler et al. US 10477587 B2 teaches receiving a set of random access channel (RACH) sequences of first RACH signal from first antenna and set of RACH sequences of second RACH signal from second antenna (302). Each RACH sequence of the set of RACH sequences of a selected RACH signal is selected (306) from a selected antenna that has a best signal to interference plus noise ratio (SINR) from each of the set of RACH sequences of the first RACH signal from the first antenna that 

Zhang et al. WO 2020083190 A1 teaches transmitting (702) a random access preamble on a random access channel. The data on an uplink data channel is transmitted (704) using a particular uplink data channel resource. The particular uplink data channel resource is selected by the user equipment based on the random access preamble. The indication of the set of random access preambles is received from a base station. Each random access preamble in the set of random access preambles is associated with a different uplink data channel resource.

AMURU et al. US 20190104554 A1 in para. [0110] and FIG. 7 teaches a sequence diagram illustrating a contention-free RA (CFRA) procedure between the UE 120 and the BS 110 in the wireless network. In the CFRA procedure, at step 702, the BS 110 transmits a random access preamble assignment to the UE 120. Based on the random access preamble assignment, at step 704, the UE 120 transmits the random access preamble to the BS 110. Based on the random access preamble, at step 706, the BS 110 transmits the random access response to the UE 120.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468